Citation Nr: 1701401	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-03 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to October 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). 

In his January 2013 VA Form 9 substantive appeal, the Veteran requested a videoconference hearing; however, in February 2013 correspondence (submitted on a subsequent VA Form 9), he stated he did not want a Board hearing. 

In an August 2013 report of contact, the Veteran raised claims of entitlement to service connection for frostbite on his right hand and constant burning and needle like pain from the outside of his left knee up to his left cheekbone, and entitlement to an increased rating for his back condition.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are hereby referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

While the October 2013 VA examiner indicated that the Veteran's entire file was reviewed, the examiner did not discuss the private podiatry treatment received by the Veteran which indicated markedly different findings related to his bilateral foot condition, including additional foot diagnoses and symptoms.  

In October 2013, the VA examiner diagnosed the Veteran with pes planus.  But in February 2013 private treatment records, the Veteran was diagnosed with bilateral plantar fasciitis, bilateral plantar calcaneal spurs, bilateral capsulitis of tarsal joints, and extensor tendonitis.  Further, while the October 2013 VA examination report noted no characteristic callosities, no pain on manipulation of the feet, and no marked pronation of the feet, a February 2013 letter from the Veteran's private physician describes the Veteran's symptoms including callosities requiring treatment, excessively worn shoes caused by his foot disability, and difficulty standing for more than five minutes without increasing pain.  Additionally, in a subsequent December 2013 examination, a private physician diagnosed the Veteran with arthritis and pronation syndrome, in addition to pes planus.  In light of conflicting findings of the VA treatment records and private treatment records and the indication that he may have additional diagnoses that are related to his service-connected pes planus, the Board finds a new VA examination must fully assess the Veteran's foot conditions and their severity.

In addition, the U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.   

In this case, a review of the claims file reveals that the October 2013 VA foot examination does not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA foot examination is necessary on this basis as well. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received for his foot disability (i.e., update the records of his VA treatment to the present time). 

2. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his foot disability (that is, records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to obtain the complete clinical records of all such treatment or evaluation.  With his cooperation (by providing releases) the RO should obtain for the record complete clinical records of all such evaluations and treatment.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be notified and advised that ultimately it is his responsibility to ensure that private records are received. 

3. Thereafter, the AOJ should arrange for a VA foot examination to assess the nature and current severity of the Veteran's service-connected bilateral pes planus.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors. Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

a) Describe all symptoms of the Veteran's service-connected bilateral pes planus, noting whether mild, moderate, or severe, and all findings that would allow for application of the rating criteria under Diagnostic Code 5276. 

b) The examiner should address whether the Veteran has any additional diagnoses/disorders of the feet, such as bilateral plantar fasciitis, bilateral plantar calcaneal spurs, bilateral capsulitis of tarsal joints, extensor tendonitis, arthritis, or pronation syndrome, and state whether each diagnosis/disorder is a direct symptom of his pes planus or whether it is a separate disorder that (i) was incurred in, related to, or aggravated by the Veteran's service or (ii) was caused or aggravated by his service-connected pes planus. 

If the examiner determines that any current symptoms are the result of separate foot disorders that are related to the Veteran's service or his service-connected bilateral pes planus, the examiner must determine if such symptoms are so inseparable from the Veteran's pes planus that they are part and parcel of the service-connected disability.  If the examiner is unable to make a distinction between the symptomatology caused by pes planus and the symptomatology of any other foot disorder, then he or she should expressly so state and consider all such symptoms in the aggregate as part and parcel of the Veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

c) Please discuss the symptoms present in the Veteran's VA and private treatment records, including the February 2013 private treatment record, and state whether such evaluation indicates any medically inconsistent symptomatology with the VA examinations of record. 

The examiner should provide a complete rationale in support of any opinions offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative. 

4. After undertaking the above actions and any other necessary development, the AOJ should then review the record and re-adjudicate the claim.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




